Citation Nr: 1720289	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals from a right hip fracture, on the basis of substitution.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals from a right hip fracture, on the basis of substitution.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals from a right hip fracture, on the basis of substitution.



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from December 1977 to December 1980 and in the Air Force from April 1982 to April 1984.  He died in November 2016.  The appellant is the Veteran's surviving spouse, and she has been accepted as the appropriate substitute in this case, as noted in a March 2017 letter.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

Claims for service connection for the cause of the Veteran' death, dependency and indemnity compensation, and for burial benefits were received in May 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  A lumbar spine disorder was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence is against a finding that the Veteran's lumbar spine disorder was related to service or was caused or aggravated by the Veteran's service-connected residuals from a right hip fracture.

2.  Bilateral knee disorders were not shown in service, knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence is against a finding that the Veteran's bilateral knee disorder was related to service or was caused or aggravated by the Veteran's service-connected residuals from a right hip fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the appellant has not alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined, and the appellant has not requested any hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA opinions to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the appellant has not objected to the adequacy of the VA opinions.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran sought service connection for a lumbar spine disorder and bilateral knee disorders, which he contended were secondary to his service-connected residuals from a right hip fracture.  He filed his claims for service connection in January 2011, and the claims were denied by an August 2012 rating decision.

There is no suggestion that the Veteran's lumbar spine disorder and bilateral knee disorders onset during his active service or were otherwise directly related to his military service.  His STRs show that at his Army entrance examination in November 1977 and separation examination in November 1980, he had normal physical examinations of his spine and lower extremities with no complaints noted.  At his Air Force entrance examination in February 1982, he continued to have a normal examination of his spine and lower extremities.  In addition, he specifically denied having any knee or back symptoms.  In September 1982, he fractured his right femur, which was granted service connection.  In January 1983, he complained of right knee pain and the physician questioned whether it was related to his right femur fracture.  However, his STRs do not show any further complaints, symptoms, or treatment for his right knee and do not show any diagnoses for a chronic knee disability.  At his Air Force separation examination in April 1984, he had a normal examination of his spine and lower extremities.

The record does not show that the Veteran was diagnosed with lumbar spine or knee arthritis within one year of separation from service.  As such, the record contains no diagnosis of a lumbar spine disorder or bilateral knee disorders either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The appellant has not argued to the contrary.  There is also no medical evidence linking the Veteran's lumbar spine disorder and bilateral knee disorders to his active service, and the appellant has not submitted any medical opinion that even suggests a relationship between the Veteran's lumbar spine disorder and bilateral knee disorders and his active service.  See Shedden, 381 F.3d 1163, 1167.

Regarding secondary service connection, the Veteran was afforded multiple VA examinations.  In October 2011, he was afforded a VA examination.  The Veteran reported that he had experienced back pain since August 1983 and knee pain since approximately 2006.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine disorder and bilateral knee disorders were less likely than not related to his active service.  The examiner explained that low back pain and knee pain were unrelated to his in-service right femur fracture and that his back and knees were not impacted by the accident.

In June 2012, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner reported that the Veteran's complaints of right knee pain in service were consistent with a strain.  The examiner explained that strains consistently heal with conservative managements without any long term effects.  The examiner opined that any current knee symptoms were not related to his in service right knee strain.

In July 2012, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine disorder and bilateral knee disorders were less likely than not due to or the result of the Veteran's service-connected residuals of right hip fracture.  The examiner reported that there was no medical literature showing a lumbar spine disorder or bilateral knee disorders were related to femur fractures.

In August 2016, the Veteran was afforded a VA examination.  The Veteran reported that he fell off a telephone pole during his air service and had walked with a limp ever since.  The Veteran also reported that his knees had hurt since the fall.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner noted that the a January 2011 x-ray showed a lumbar spine disc protrusion, a September 2014 x-ray showed disc space narrowing, and an October 2014 MRI showed a disc protrusion with annular tear.  The examiner opined that the Veteran's lumbar spine disorder was less likely than due to his active service.  The examiner reported that STRs did not show he had a significant spinal condition due to his in-service fall.  The examiner reported that herniated discs were a common condition and they often could not be attributed to any particular injury.  The examiner also opined that the Veteran's lumbar spine was less likely than not due to his residuals from a hip fracture.  The examiner reported that there was no medical literature to support residuals from a hip fracture was associated with lumbar spine degenerative arthritis.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not aggravated by his residuals from a hip fracture.  The examiner reported that there was no indication that the residuals from a hip fracture caused aggravation of the lumbar spine defined as a worsening of the condition.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not due to his active service.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not due to, caused by, or aggravated by his residuals from a hip fracture.  The examiner reported that x-rays over the years showed no issues with the healing of the fracture.  The examiner reported that there was no literal to support a patellofemoral condition was caused by knee injuries or malalignments.  The examiner reported that there was no medical literature showing one limb causing a condition on the other limb and that pain may worsen without aggravation.

After weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's lumbar spine disorder and bilateral knee disorders were not caused by the service-connected residuals of a right hip fracture.

Neither the Veteran, nor the appellant, submitted any competent evidence supporting the Veteran's contention that his lumbar spine disorder and bilateral knee disorders were proximately due to or the result of his service-connected residuals from a right hip fracture.  Therefore, after weighing all the evidence, the Board finds great probative value in the August 2016 VA examiner's opinions.

Consideration has been given to the Veteran's assertion that his lumbar spine disorder and bilateral knee disorders were proximately due to his service-connected residuals from a right hip fracture.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of lumbar spine and knee disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lumbar spine and knee disorders not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his lumbar spine disorder and bilateral knee disorders, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating lumbar spine disorder and bilateral knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the criteria for service connection have not been met for a lumbar spine disorder or bilateral knee disorders.  That is, the evidence does not show that a lumbar spine disorder or bilateral knee disorders were diagnosed in service or within a year of service, the weight of the evidence is against a finding that a chronic lumbar spine disorder or chronic bilateral knee disorders have existed continuously since service, and the weight of the evidence is against a finding that a lumbar spine disorder or bilateral knee disorders were due to or aggravated by the Veteran's service-connected residuals from a right hip fracture.

As such, the criteria for service connection for a lumbar spine disorder, a left knee disorder, and a right knee disorder have not been met, and the Veteran's claims are denied.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


